Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 16, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141564                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 141564
                                                                    COA: 298187
                                                                    Kent CC: 09-001726-FH
  ROLLAND RUSSELL BACON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 7, 2010 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

         KELLY, C.J., and CAVANAGH, J., would remand this case to the Court of Appeals
  for consideration as on leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 16, 2010                   _________________________________________
           s1209                                                               Clerk